[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 06-14807                          MAY 21, 2007
                              ________________________                  THOMAS K. KAHN
                                                                            CLERK
                         D. C. Docket No. 02-00169 CV-2-SLB

DIANA CROFT,

                                                                         Plaintiff-Appellant,

                                            versus

SCI OF ALABAMA,
d.b.a. Funeral Services of Alabama,
SERVICE CORPORATION INTERNATIONAL,

                                                                     Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (May 21, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:


       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
      After review and oral argument, we find no reversible error in the district

court’s order and contemporaneous memorandum opinion of March 27, 2006,

which granted Defendants-Appellees’ motion for summary judgment on Plaintiff-

Appellant’s claims that are at issue in this appeal. We further conclude that the

district court did not abuse its discretion or otherwise err in the particular

evidentiary rulings challenged on appeal. Accordingly, we affirm the entry of final

judgment in favor of Defendants-Appellees.

      AFFIRMED.




                                            2